Matter of Gill v Nyack Coll. (2016 NY Slip Op 01126)





Matter of Gill v Nyack Coll.


2016 NY Slip Op 01126


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Mazzarelli, J.P., Friedman, Sweeny, Manzanet-Daniels, JJ.


239 400855/14

[*1]In re Patricia Gill, Petitioner-Appellant,
vNyack College, et al., Respondents-Respondents.


Patricia Gill, appellant pro se.
Kaufman Dolowich Voluck, Woodbury (Aaron N. Solomon of counsel), for respondents.

Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered October 22, 2014, denying the petition seeking, inter alia, to reverse the determination of respondent New York State Division of Human Rights, dated April 11, 2014, which dismissed petitioner's Human Rights complaint, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner's administrative complaint alleging disability discrimination was properly dismissed as untimely. It is undisputed that the complaint was filed more than one year after
the last alleged act of discrimination (see Matter of Baird v New York State Div. of Human Rights, 100 AD3d 880, 881 [2d Dept 2012], lv denied 22 NY3d 851 [2013]; Matter of Morehead v Lind, 112 996 [2d Dept 1985]; Executive Law § 297[5]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK